UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-4926


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

RICKY LEE MABE,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Loretta C. Biggs, District Judge. (1:05-cr-00412-LCB-1)


Submitted: April 14, 2020                                         Decided: April 16, 2020


Before WILKINSON, QUATTLEBAUM, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James B. Craven III, Durham, North Carolina, for Appellant. Robert Albert Jamison Lang,
Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ricky Lee Mabe appeals the district court’s judgment revoking his supervised

release and sentencing him to 11 months’ imprisonment. Mabe’s counsel has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), stating that there are no meritorious

grounds for appeal but questioning the reasonableness of Mabe’s revocation sentence.

Although advised of his right to file a supplemental pro se brief, Mabe has not done so.

We affirm.

       “A district court has broad discretion when imposing a sentence upon revocation of

supervised release.” United States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013). “We will

affirm a revocation sentence if it is within the statutory maximum and is not plainly

unreasonable.” United States v. Slappy, 872 F.3d 202, 207 (4th Cir. 2017) (internal

quotation marks omitted). “When reviewing whether a revocation sentence is plainly

unreasonable, we must first determine whether it is unreasonable at all.” United States v.

Thompson, 595 F.3d 544, 546 (4th Cir. 2010). Only if the sentence is procedurally or

substantively unreasonable must we determine whether it is plainly so. United States v.

Moulden, 478 F.3d 652, 656 (4th Cir. 2007).

       A revocation sentence is procedurally reasonable when the district court considers

the policy statements in Chapter Seven of the Sentencing Guidelines and the applicable 18

U.S.C. § 3553(a) (2018) factors and adequately explains the sentence imposed. Slappy,
872 F.3d at 207; see 18 U.S.C. § 3583(e) (2018) (listing relevant factors). A revocation

sentence is substantively reasonable if the court states a proper basis for concluding that

the defendant should receive the sentence imposed, up to the statutory maximum. Slappy,

                                             2
872 F.3d at 206. “A sentence within the policy statement range is presumed reasonable.”

United States v. Padgett, 788 F.3d 370, 373 (4th Cir. 2015) (internal quotation marks

omitted). In fashioning an appropriate sentence, “the court should sanction primarily the

defendant’s breach of trust, while taking into account, to a limited degree, the seriousness

of the underlying violation and the criminal history of the violator.” U.S. Sentencing

Guidelines Manual ch. 7, pt. A(3)(b) (2018). “A court need not be as detailed or specific

when imposing a revocation sentence as it must be when imposing a post-conviction

sentence, but it still must provide a statement of reasons for the sentence imposed.”

Thompson, 595 F.3d at 547 (internal quotation marks omitted). The court “must address

the parties’ nonfrivolous arguments in favor of a particular sentence, and if the court rejects

those arguments, it must explain why in a detailed-enough manner that [we] can

meaningfully consider the procedural reasonableness of the revocation sentence imposed.”

Slappy, 872 F.3d at 208. An explanation is sufficient if we can determine “that the

sentencing court considered the applicable sentencing factors with regard to the particular

defendant before it and also considered any potentially meritorious arguments raised by

the parties with regard to sentencing.” United States v. Gibbs, 897 F.3d 199, 204 (4th Cir.

2018) (alterations and internal quotation marks omitted).

       We find no unreasonableness, plain or otherwise, in Mabe’s sentence. The district

court properly calculated Mabe’s policy statement range and sentenced him within that

range. While the court provided only a limited explanation for the sentence it imposed, its

statements evidence its reasoned basis for rejecting Mabe’s arguments for a sentence that

would include partial home confinement. Finally, we conclude that Mabe fails to rebut

                                              3
the presumption of substantive reasonableness accorded his sentence. See Padgett, 788
F.3d at 373.

       In accordance with Anders, we have reviewed the entire record in this case and have

found no meritorious issues for appeal. We therefore affirm the district court’s judgment.

We deny counsel’s motion to withdraw. This court requires that counsel inform Mabe, in

writing, of the right to petition the Supreme Court of the United States for further review.

If Mabe requests that a petition be filed, but counsel believes that such a petition would be

frivolous, then counsel may again move in this court for leave to withdraw from

representation. Counsel’s motion must state that a copy thereof was served on Mabe. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                AFFIRMED




                                             4